t c summary opinion united_states tax_court dorothy e woodard petitioner v commissioner of internal revenue respondent docket no 13006-06s filed date dorothy e woodard pro_se carrie l kleinjan for respondent chabot judge this case was heard pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as a precedent for any other case sec_7463 unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for the year in issue except as to sec_7463 which is as in effect for proceedings commenced on the date the petition in the instant case was filed respondent determined a deficiency in federal individual income_tax and an accuracy-related_penalty under section against petitioner for in the respective amounts of dollar_figure and dollar_figure the issues for decision are whether petitioner is entitled to any deduction for-- a medical and dental expenses b employee business_expenses and c charitable_contributions and if so then in what amounts and whether petitioner is liable for an accuracy- related penalty and if so then in what amount background the stipulations and the stipulated exhibits are incorporated herein by this reference when the petition in the instant case was filed petitioner resided in pennsylvania during petitioner worked as a registered nurse for different health care providers--3 in philadelphia pennsylvania in sparks maryland and in each of the following at trial respondent’s counsel clarified that the penalty is for substantial_understatement_of_income_tax and not for negligence or any other category to which sec_6662 applies pennsylvania cities--plymouth meeting lafayette hill wyndmoor bensalem darby and chalfont in petitioner resided in lansdowne pennsylvania petitioner was paid and reported an aggregate of dollar_figure as wages and salaries for her services as a registered nurse from which federal_income_tax of dollar_figure was withheld petitioner’s adjusted_gross_income was dollar_figure consisting of dollar_figure of wages and salary dollar_figure of interest and a dollar_figure state and local income_tax refund table shows the amounts petitioner claimed on the schedule a itemized_deductions attached to her form_1040 u s individual_income_tax_return table medical and dental expenses dollar_figure less 5-percent floor big_number deduction dollar_figure state_and_local_income_taxes big_number charitable_contributions cash or check big_number unreimbursed employee_expenses dollar_figure all but dollar_figure of this aggregate was reported on forms w- wage and tax statement the remaining dollar_figure was reported on a form 1099-misc miscellaneous income and was designated thereon as nonemployee compensation petitioner included this dollar_figure in the amount she reported as wages salaries tips etc she did not report this as business income she did not claim above-the-line deductions and she did not show a self- employment_tax liability on her tax_return respondent neither determined nor asserted that petitioner had a self-employment_tax liability in addition to her ch tax_liability both sides appear to treat this dollar_figure as income from petitioner’s registered nurse services as an employee we do so also without further exploration less 2-percent floor big_number deduction big_number total itemized_deductions big_number respondent disallowed the entire dollar_figure of claimed itemized_deductions and instead allowed the dollar_figure standard_deduction petitioner has not kept receipts relevant to her taxes since she started working in in petitioner paid medical and dental expenses her medical and dental expenses that were not_compensated_for_by_insurance_or_otherwise did not exceed dollar_figure in petitioner paid expenses in connection with her trade_or_business as an employee performing services as a registered nurse see supra note her employee business_expenses did not exceed dollar_figure in petitioner made charitable_contributions her charitable_contributions did not exceed dollar_figure see supra note petitioner’s tax_return did not adequately disclose the relevant facts affecting the tax treatment of any of the disallowed deductions petitioner did not have reasonable_cause for the positions she took on her tax_return because the standard_deduction of dollar_figure exceeds petitioner’s claimed dollar_figure deduction for state_and_local_income_taxes respondent disallowed all of petitioner’s itemized_deductions and allowed the standard_deduction however respondent does not dispute the dollar_figure deduction which would be taken into account if we were to conclude that more than dollar_figure of the disputed deductions after any appropriate floors are allowable discussion i itemized_deductions a in general in general the commissioner’s determinations as to matters of fact in the notice_of_deficiency are presumed to be correct and the taxpayers have the burden of proving otherwise see rule a 290_us_111 petitioner has not contended that sec_7491 applies so as to shift the burden_of_proof on the record in the instant case if such a contention had been made then we would have concluded that the requirements of sec_7491 have not been met and so the burden_of_proof would not have been shifted we will consider first the medical_expenses then the employee business_expenses and then the charitable_contributions b medical_expenses petitioner is entitled to deduct her medical_expenses but only to the extent that such expenses exceed percent of her adjusted_gross_income sec_213 on her tax_return petitioner claimed dollar_figure of medical and dental expenses subtracted dollar_figure percent of dollar_figure adjusted_gross_income and claimed the remaining dollar_figure unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure as an itemized_deduction respondent disallowed the entire dollar_figure because of the 5-percent floor petitioner is not entitled to a deduction for her medical_expenses unless and only to the extent that those expenses exceed dollar_figure petitioner did not attempt to explain how she arrived at the dollar_figure amount she claimed on her tax_return for medical and dental expenses petitioner testified that she underwent major surgery in philadelphia pennsylvania in and that the hospital bill was in excess of a hundred-thousand dollars which the state paid she also testified that after the hospitalization she could not go to work for six months apparently some significant part of her medical_expenses were incurred and paid during those months petitioner did not present bills or receipts petitioner testified to some desultory efforts to communicate with certain of her medical_care providers but she never followed through to obtain a bill or receipt from any of them on several occasions she stated that she probably could have gotten records from various people but did not do so because i could probably go to and get those but what are we talking about a couple of hundred dollars and i can get that but that is not going to bring me up to where i need to be petitioner testified in and i had a lot of medical_expenses but she did not attempt to explain how much related to and how much to as a result of the foregoing we conclude that in petitioner paid some expenses for her medical_care within the meaning of sec_213 but it is more_likely_than_not that the total of her payments not_compensated_for_by_insurance_or_otherwise did not exceed dollar_figure the 5-percent floor we have so found as a result she is not entitled to any medical and expense deduction we hold for respondent on this issue c employee business_expenses petitioner is entitled to deduct her unreimbursed employee business_expenses see supra note but only to the extent they exceed percent of her adjusted_gross_income see sec_162 sec_62 sec_67 none of petitioner’s other claimed itemized_deductions fall within the definition of miscellaneous_itemized_deductions that are subject_to the 2-percent floor and so the entire percent reduces petitioner’s otherwise deductible employee business_expenses on her tax_return petitioner claimed dollar_figure of unreimbursed employee_expenses subtracted dollar_figure percent of dollar_figure adjusted_gross_income and claimed the remaining dollar_figure as an itemized_deduction petitioner did not attempt to explain how she arrived at the dollar_figure amount she claimed on her tax_return for unreimbursed employee_expenses on her tax_return she wrote nursing shoes uniforms small equipment to perform nursing job petitioner did not present bills or receipts petitioner testified to having bought the following items that she used in her work as a registered nurse computer printer fax nursing shoes uniforms stethoscopes and an automated external defibrillator nothing in the record suggests that petitioner has complied with the strict substantiation requirements of sec_274 as to the property subject_to that section we do not have anything in the record that would allow us to make an educated estimate as to depreciation_deductions for any of the capital assets that petitioner referred to we believe that petitioner had some nursing uniform expenses and some professional liability insurance expenses and that petitioner would not have been reimbursed for those expenses if she had asked any of her employers to do so as a result of the foregoing we conclude that in petitioner paid some expenses that qualify as deductible business_expenses but it is more_likely_than_not that the total of her payments that would not have been reimbursed by her employers did not exceed dollar_figure the 2-percent floor compare 79_tc_1 where the record showed the taxpayer would have been reimbursed with jetty v commissioner tcmemo_1982_378 where the record showed the taxpayer would not have been reimbursed we have so found as a result she is not entitled to any employee_business_expense deductions we hold for respondent on this issue d charitable_contributions petitioner is entitled to deduct her charitable_contributions see sec_170 on her tax_return petitioner claimed dollar_figure of charitable_contributions all shown on schedule a line gifts by cash or check next to the dollar_figure amount on her schedule a petitioner wrote church tithes different churches--cash each sunday respondent disallowed the entire dollar_figure as a result of our determinations that petitioner is not entitled to deduct her medical_expenses and her employee business_expenses petitioner’s itemized_deductions will exceed the standard_deduction that respondent allowed only if we hold that petitioner’s deductible charitable_contribution deductions exceed dollar_figure see supra note petitioner did not attempt to explain how she arrived at the dollar_figure amount she claimed for charitable_contributions on her tax_return petitioner initially testified that she attended any kind of her denomination’s churches that i could find and contributed percent of what i earned that week petitioner then testified that she gave a thousand dollars up here under the table because of a drug and alcohol place that was opening up on 17th and montgomery in philadelphia the asserted donee organization nextus did not give to petitioner a written acknowledgment of the asserted dollar_figure contribution see sec_170 requiring in general that no charitable_contribution_deduction is allowable for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization it does not appear from the record herein that any exception to this general_rule applies in the instant case accordingly even if we were persuaded that petitioner did make the dollar_figure contribution to nextus in and all the other requirements for a deduction had been met the statute would prohibit allowance of a deduction for this asserted dollar_figure contribution when the court noted that petitioner had testified to amounts aggregating far short of the dollar_figure she claimed petitioner testified maybe i gave more than the percent to the churches during i am saying maybe i am not going to say yes i did when respondent pressed petitioner on the amount of her weekly contributions noting that petitioner’s claimed dollar_figure in contributions would require her to have contributed more than dollar_figure a week in cash on hand petitioner testified that her home church is in south carolina which i send dollar_figure a year to religiously petitioner then testified i go to various churches and when i go home to visit that is my home church and i don’t walk around with dollar_figure in my pocket but i know when i am leaving work on saturday night from to i will stop at whatever church before i go home to sleep and if it is dollar_figure yes i will take that along with me the following colloquy then took place q ms kleinjan so when you prepared your return would you agree that was more of a guess or an estimate a petitioner no it wasn’t a guess or an estimate if i go back home and think about things or whatever i will probably be able to come up with why it is dollar_figure we came away from the foregoing with the impression that petitioner’s testimony was focused on plausibility and not reality we conclude that it is more_likely_than_not that petitioner’s deductible charitable_contributions did not exceed dollar_figure we have so found as a result her total itemized_deductions did not exceed the standard_deduction that respondent allowed in the notice_of_deficiency we hold for respondent on this issue ii penalty respondent determined that the entire deficiency is a substantial_understatement_of_income_tax resulting in a percent penalty--dollar_figure see subsecs b and d of sec_6662 the penalty is imposed if the understatement which in this case is the same as the deficiency is more than the greater of dollar_figure or percent of the amount required to be shown on the tax_return as a result of our holdings as to the disputed itemized_deductions petitioner’s understatement is more than dollar_figure and so the penalty applies unless some reduction or exception applies the substantial_understatement_penalty is to be reduced by that portion of the understatement which is attributable to an item if there was substantial_authority for the taxpayer’s position there was adequate_disclosure on or attached to the as we noted supra petitioner has not invoked sec_7491 we have considered sec_7491 which imposes on the commissioner the burden of production with respect to penalties our holdings as to the disputed itemized_deductions satisfy the burden of production requirements because they show that petitioner has an understatement of income_tax of more than the greater of dollar_figure or percent of the amount petitioner was required to show on her tax_return petitioner has the burden of proving that some reduction or exception applies see 127_tc_43 116_tc_438 tax_return and there was a reasonable basis for the taxpayer’s position or there was reasonable_cause and the taxpayer acted in good_faith sec_6662 sec_6664 petitioner did not attempt to explain how she arrived at the deduction amounts she claimed on her tax_return she did not keep receipts or apparently any records and she did not present any evidence about consulting with an appropriate tax adviser as to how she should proceed it does not appear that any matter involved in the instant case was an issue of first impression when petitioner filed her tax_return or involved application of complex laws to the facts of her tax_return we conclude that no reduction or exemption applies in the instant case and so petitioner is liable for the full understatement penalty cf 127_tc_43 petitioner testified that i never kept receipts because i was always taught by my dad who is dead now that the burden_of_proof is on the irs we may admire petitioner’s steadfast filial devotion but this advice was generally incorrect when petitioner received it 290_us_111 is older than petitioner and was generally incorrect in the only year before the court and was generally incorrect as applied to the instant case as we held in a similar context negligence_penalty under sec_6662 a taxpayer cannot rely on the advice of his father to avoid the negligence_penalty because the taxpayer failed to show that his father had any expertise in tax matters maguire v commissioner tcmemo_1996_145 on the record in the instant case petitioner’s father’s advice is not reasonable_cause within the meaning of sec_6664 we hold for respondent on this issue decision will be entered for respondent
